Ewing, Judge,
delivered the opinion of the court.
' The defendant was indicted for a felonious assault, and upon a plea of not guilty was tried and acquitted. On the trial the court, on the objection of the defendant, excluded certain evidence offered by the State, to which the circuit attorney excepted, and no testimony being introduced, the jury rendered a verdict of acquittal. The circuit attorney brings the case here by writ of error.
The acquittal of the defendant is a bar to any subsequent trial, and protects him against any further proceedings — the offence charged being one for which, if convicted, he would be restrained of his liberty. (Const, of Mo. art. 13, § 10; State v. Spear, 6 Mo. 645.)
The judgment is affirmed; the other judges concurring.